UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7415


BOBBIE RAY EDWARDS,

                    Petitioner - Appellant,

             v.

JOE COAKLEY, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00119-GMG)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobbie Ray Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobbie Ray Edwards appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Edwards v. Coakley, No. 3:17-cv-

00119-GMG (N.D.W. Va. Nov. 7, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2